Citation Nr: 0016035	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
thoracic spine injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for 
hypertension including as secondary to service-connected 
dysthymia, continued a 30 percent disability rating for 
dysthymia and continued a 10 percent disability rating for 
residuals of a thoracic spine injury.  The veteran declined 
to appeal the issue pertaining to service connection for 
hypertension, so that issue is not before the Board for 
appellate review.

In April 1995 the veteran submitted a claim of entitlement to 
service connection for a lumbar spine disorder.  Because the 
claims file discloses that the RO has not addressed this 
issue or a May 1995 VA examination report appearing to 
causally link lumbar spine symptomatology with a service-
connected thoracic spine disorder, the Board refers this 
matter back to the RO for consideration and appropriate 
action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected dysthymia is not 
manifested by confirmed evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking or disturbances of 
motivation and mood.

3.  The veteran's service-connected residuals of a thoracic 
spine injury include tenderness, motion limited by pain and 
intermittent flare-ups but do not include muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for dysthymia have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9433 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a thoracic spine injury have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.59, 4.71a, 
Diagnostic Code 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected dysthymia and for residuals of a thoracic 
spine injury because the disorders are more disabling than 
contemplated by the current 30 percent and 10 percent 
disability ratings, respectively.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Evaluation of dysthymia

The veteran was service connected for dysthymia by an August 
1995 rating decision which also assigned a 30 percent 
disability rating pursuant to DC 9405.  In July 1998 the RO 
continued the 30 percent rating pursuant to DC 9433.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9433, dysthymic disorder is evaluated as follows for the 
30, 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

The veteran informed the VA physician who examined him for 
mental disorders in May 1995 that he was employed, twice 
divorced, living with his mother with whom he was on good 
terms, and that he missed his three children who no longer 
lived with him, experienced frequent sleep disorders and had 
attempted suicide three times.  He also acknowledged having 
undergone treatment in service for chemical dependency, and 
that he had been clean and sober for nearly ten years.  The 
examiner found the veteran to have been appropriately dressed 
and groomed, pleasant, cooperative and fully oriented, with 
sad affect, normal speech, intact memory, good attention and 
concentration, fair to good insight, judgment and 
relationship to reality, average intelligence and with sleep 
impairment but no thought disorder.  The examiner diagnosed 
mild to moderate dysthymia with borderline personality 
traits, and mild to moderate disability.  The veteran's 
Global Assessment of Functioning (GAF) score was 60.  VA 
medical records show occasional treatment for depression and 
dysthymia between January 1996 and December 1998.  However, 
most of these records pertain to unrelated disorders.

The veteran informed the VA physician who examined him for 
mental disorders in March 1998 that he had been employed at 
many jobs since his separation from service, in part, because 
of his inability to get along with people in authority.  He 
was working for a different employer from the one he had 
worked for at the time of the May 1995 examination.  The 
veteran reported depression, sleep disturbance, lethargy, 
changes in concentration, anhedonia, isolation, hopelessness 
and fleeting suicidal thoughts.  However, he denied symptoms 
indicating manic, anxiety or panic disorders.  The veteran 
also reported that he continued to be sober and that VA 
treated his dysthymia.  Objective findings matched those of 
the May 1995 examination in all material respects, with 
additional findings including occasional inappropriate 
responses to examiner's questions, normal motor activity and 
absence of delusions, hallucinations, or homicidal or 
suicidal ideation or impulses.  The examining physician also 
noted that although the veteran reported feeling depressed 
and anxious, he did not present himself as such.  The 
examining physician diagnosed dysthymia, alcohol dependence 
in remission and a history of personality disorder with 
borderline features, noted that the veteran had a turbulent 
relationship with his family and difficulty maintaining 
employment, and assigned a GAF score of 65 to 70.

Review of the medical records discloses few manifestations of 
a dysthymic disorder sufficient to support a rating in excess 
of 30 percent.  To the contrary, there is no confirmed 
evidence of symptomatology including circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking or disturbances of 
motivation and mood.  Furthermore, GAF scores of between 60 
and 70 are indicative of mild to moderate symptoms consistent 
with a disability rating of no more than 30 percent.  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV), 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the veteran's service-
connected dysthymia.  The benefit of the doubt doctrine is 
not applicable because the Board has determined that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Evaluation for residuals of a thoracic spine injury

The veteran was service connected for residuals of a thoracic 
spine injury by an August 1995 rating decision which also 
assigned a 10 percent disability rating pursuant to DC 5291.  
Under 38 C.F.R. § 4.71a, DC 5291, pertaining to the dorsal 
spine, a 10 percent evaluation is warranted for severe or 
moderate limitation of motion and slight limitation of motion 
is noncompensable.

The veteran informed the VA physician who provided a general 
medical examination in May 1995 that he injured his thoracic 
spine as a result of in-service accidents.  Since then he has 
had lower thoracic back pain that is aggravated by twisting 
movements, prolonged standing and heavy lifting.  Objective 
findings included generalized tenderness and tenderness to 
punch but no palpable spasm in the middle and low thoracic 
spine.  The examining physician found that thoracic spine 
pain limited lumbosacral forward flexion to 40 degrees.  
There was also confirmed pain upon hyperextension although 
the veteran was able to flex laterally and to rotate his 
lumbosacral spine.  VA medical records show occasional 
treatment for back pain between January 1996 and December 
1998.  However, most of these records pertain to unrelated 
disorders.

The veteran reiterated his prior back complaints during a VA 
spinal disorders examination in May 1995, and also reported 
constant radiating thoracic back pain, weakness, stiffness, 
lack of endurance and increased fatigability.  The veteran 
also reported weekly flare-ups lasting a day or two, during 
which standing and moving was difficult.  He claimed to miss 
four to eight days work a month as a result of thoracic back 
pain.  Range of lumbar motion was as follows:  68 degrees of 
lumbar flexion limited by pain; 8 degrees of extension; 20 
degrees of rotation in both directions, and; 25 degrees of 
lateral flexion in both directions.  The examiner also 
confirmed generalized thoracic spine tenderness but no 
spasms.  Contemporaneous X-rays disclosed minimal narrowing 
of thoracic and cervical vertebrae.  The diagnosis was 
chronic low back pain with minimal spinal joint disease.

In cases involving evaluation of musculoskeletal disorders, 
VA may consider granting a higher schedular rating when the 
disability at issue is rated under a DC contemplating 
limitation of motion and when evidence establishes additional 
functional loss due to pain or weakness.  DeLuca v. Brown, 8 
Vet. App. 202, 206-207 (1995).  The Board observes that the 
veteran's thoracic spine disorder is rated under DC 5291 
which contemplates no more than a 10 percent disability 
rating for a moderately or severely disabling disorder.  
Medical evidence discloses a tender thoracic spine with pain 
upon motion and intermittent flare-ups but without spasms.  
Assuming that confirmed symptomatology establishes at least a 
moderately disabled thoracic spine, the maximum schedular 
rating is 10 percent.  A maximum schedular rating is not 
subject to increase even upon a showing of additional 
functional loss due to pain.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Therefore, the Board is constrained to 
find that the preponderance of the evidence supports a 
schedular evaluation of no more than 10 percent for the 
veteran's thoracic spine disorder.

However, as stated in the introductory paragraphs of this 
decision, the RO has not addressed a possible secondary 
service connection issue in this case.  Therefore, 
notwithstanding medical evidence appearing to link lumbar 
spine dysfunction to the veteran's service-connected thoracic 
spine disorder, the issue of whether and to what extent a 
lumbar spine disorder secondary to a thoracic spine 
disability may be compensible is not properly before the 
Board.

In reaching its decisions, the Board has carefully considered 
the history of the veteran's dysthymia and residuals of a 
thoracic spine injury and possible application of other 
provisions of 38 C.F.R., Parts 3 and 4, (pertaining to extra-
schedular evaluation) notwithstanding whether the veteran or 
his representative requested such consideration.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show these 
disabilities to be so exceptional or unusual, with factors 
such as marked interference with employment or repeated 
hospitalization, as to render application of the regular 
schedular standards impractical and warrant extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability rating in excess of 30 percent for dysthymic 
disorder is denied.

A disability rating in excess of 10 percent for residuals of 
a thoracic spine injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

